DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, 8-11, and 13-14 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to: 
(claim 1) an electronic detonation device with a dual antenna for a blasting system, the electronic detonation device comprising: an electronic detonator and a wireless communication module; and a wire part configured to connect the electronic detonator to the wireless communication module, wherein the wireless communication module comprises: a first antenna part positioned in an upper portion therein and a second antenna part positioned in a lower portion therein, a communication module housing part; the antenna parts positioned in the communication module housing part; particularly, a wireless communication controller configured to control operation of the electronic detonator by signals transmitted from the antenna parts; and, particularly, an antenna switch part configured to selectively connect either of the first antenna part and the second antenna part to the wireless communication controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
2-May-22